           Case 1:20-cv-00490-NONE-JLT Document 30 Filed 08/05/21 Page 1 of 2


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   INTEGON NATIONAL INSURANCE                       )   Case No.: 1:20-cv-00490-NONE-JLT
     COMPANY,                                         )
12             Plaintiff,                             )   ORDER SETTING BRIEFING SCHEDULE RE:
                                                      )   WHETHER TO LIFT THE STAY
13            v.                                      )   (Doc. 27)
                                                      )
14   ROBERT HUTSELL, et al.,                          )
15                                                    )
                     Defendants.                      )
16                                                    )

17            The Court stayed this action, at the request of the parties, because Mr. Hutsell was facing

18   criminal charges related to the issues underlying this case (Doc. 29). The concern expressed in the

19   stipulation to stay the case was that until the criminal case was resolved, Mr. Hutsell would assert his

20   Fifth Amendment right in response to discovery requests and at deposition. Id. at 2-3.

21            The parties report now that Mr. Hutsell has plead nolo contendere to one charge and the

22   remaining charge was dismissed. (Doc. 29) Nevertheless, though the plaintiff believes the stay should

23   be lifted, Mr. Hutsell disagrees. Id. at 2. Therefore, the Court ORDERS:

24   ///

25   ///

26   ///

27   ///

28   ///
       Case 1:20-cv-00490-NONE-JLT Document 30 Filed 08/05/21 Page 2 of 2


1           1.      No later than September 3, 2021, the parties SHALL file a joint statement setting forth

2    their respective positions, supported by legal authority and admissible evidence, if needed, as to

3    whether the stay should be lifted. The parties SHALL “reply” to their opponent’s position in the joint

4    statement. No other briefing will be permitted.

5
6    IT IS SO ORDERED.

7       Dated:     August 5, 2021                             _ /s/ Jennifer L. Thurston
8                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
